Citation Nr: 1141882	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of a back injury.

2.  Entitlement to service connection for chest pain, to include as secondary to the residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to March 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that while unloading trucks during service in the 1970s, he was pinned between two trucks and has had back pain ever since.  In his January 2008 NOD, the Veteran stated "I spent the last ten years in the service on profile for my pain and had treatments for it two times a week, and given a desk job.  I also spent three days in the Frankfurt Hospital after the accident."  The Veteran added that he was told that his chest pain is related to his back pain.

The Board observes that the Veteran's service treatment records are absent for documentation that he was pinned between two trucks.  A July 1972 record noted that the Veteran fell, landing on his back.  He had pain in the L1-2 area.  The impression was contusion.  He complained of low back pain in August 1972.  On a November 1974 examination, the Veteran complained of lower back pain secondary to trauma in 1971.  An x-ray was negative for fracture.  He had occasional low back pain.

The Board concludes that a remand is necessary to attempt to obtain any clinical records pertaining to a 1971 hospitalization at Frankfurt Hospital.  The November 1974 examination indicates that the Veteran had lower back pain secondary to trauma in 1971.  However, the only available service treatment records pertaining to a back injury date in 1972.  As the Veteran has indicted that he was hospitalized in connection with his back injury and there is an indication that there was trauma to the Veteran's back in 1971, his clinical records should be requested.  Additionally, his service personnel records should be obtained to ascertain his duties of assignment during service.

Further, it appears that the Veteran might have filed disability claims with the M.D.E.S.E., S.D.D. and Social Security Administration (SSA) as reflected in documents received in October 2010.  The document from M.D.E.S.E., S.D.D. indicated that the Veteran was alleging mental, back, both knees, right ankle, and right hip impairments.  The Board concludes that because there might be outstanding records pertaining to his claims, a remand is necessary to obtain these records.  

Further, obtain all VA records dated from September 2006 to the present pertaining to the Veteran's claims.  

The Board also observes that in his January 2008 notice of disagreement (NOD), the Veteran stated that "This is not the only permanent injury I got when pinned between the trucks, I have other problems too, but was told we can only claim one at a time."  The Board finds that the Veteran should be informed that he has the right to file additional claims at any time.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should respond to the Veteran's January 2008 NOD and inform him that if he has additional claims to file, he may do so at anytime.

2.  After obtaining any additional information from the Veteran, obtain clinical records from Frankfurt hospital in 1971 in relation to a three day hospitalization for a back injury due to being pinned between two trucks.

3.  Obtain the Veteran's service personnel records.

4.  After securing any necessary release, obtain any disability records from M.D.E.S.E., S.D.D. as identified in the October 2010 document.  Note that initials are being used to protect the identity of the Veteran and in all correspondence, the full name of M.D.E.S.E., S.D.D. should be used to aid the Veteran in identifying any records.

5.  Obtain any SSA disability records.

6.  Obtain VA records dated from September 2006 to the present.

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



